El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
La apelante estableció demanda por daños y perjuicios contra una sucesión debido a su seducción bajo promesa de .matrimonio por el causante de dicha sucesión. Fué dictada sentencia sobre la excepción previa en favor de la deman-dada. Por virtud del artículo 667 del Código Civil, la he-rencia comprende todos los bienes, .derechos y obligaciones de una persona que no se extingan por su muerte. La-cues-tión en particular que ha de resolverse en este caso es sí sobrevivió la causa de acción descrita en la demanda.
En los casos de Zalduondo v. Sánchez, 15, D. P. R. 231; Guzmán v. Vidal, 19 D. P. R. 841, y Torres v. Ramírez, 22 D. P. R. 450, disentimos el origen de la responsabilidad civil por actos delictivos en Puerto Rico. Quedó establecido que los actos delictivos en tiempos de España estaban íntima-mente relacionados con los procesos criminales. La respon-sabilidad civil estaba regulada en cierto modo por prescrip-ciones del Código Penal Español, y toda la materia está ahora comprendida en los artículos 1056, 1059 y 1803 de nues-tro propio Código Civil. Resolvimos que en la apreciación de los daños los. principios observados en España y en los Estados Unidos en materia de actos delictivos o daños eran muy similares.
Para determinar la naturaleza de una responsabilidad civil nacida de un acto punible, debe considerarse el actual Có-digo Penal, así como el origen de la responsabilidad civil en el Código Penal Español.
*899El párrafo filial del vigente Código Penal de Pnerto Ritío es como signe:
“Art. 560. — El Código Penal, Reales Decretos, Ordenes y Or-denes Militares vigentes en Puerto Ri'eo, en todo lo que se rela-cione o refiera a delitos, y que fuesen incompatibles o se opusieren a la presente y todas las demás leyes, órdenes, decretos y disposi-ciones incompatibles o contrarias a la misma, quedan por la pre-sente derogados.
“Esta Ley empezará a regir el día primero de julio de mil novecientos dos, a las doce del día.”
El artículo 123 del Código Penal para Cuba y Puerto Rico prescribía lo siguiente:
“La obligación de restituir, reparar el daño e indemnizar los perjuicios se transmite a los herederos del responsable.
“La acción para repetir la restitución, reparación e indemniza-ción se transmite igualmente a los herederos del perjudicado.”
Ninguna de las partes ba discutido la aplicabilidad de este artículo, pero sostenemos que no ha sido derogado ex-presamente por las disposiciones finales del Código Penal como han sido transcritas, y las derogaciones tácitas no son favorecidas. Específicamente solo aquella parte del antiguo Código Penal fué derogada que se refería a los delitos y no a la responsabilidad civil proveniente de los mismos. En otras palabras como parte del derecho substantivo vigente en Puerto Rico la responsabilidad de los herederos, por lo menos aquellos que aceptan la herencia, es la misma que la del causante.
Ahora bien, puesto que la seducción bajo promesa de ma-trimonio está castigada én Puerto Rico, la responsabilidad civil por virtud de los artículos que han sido citados de los códigos también le acompaña con todas sus Consecuencias. No importaría que acciones semejantes no se transmitieran en los Estados Unidos.
La máxima actio personalis moritur cum persona era de muy vasta aplicación y por sus propios términos hubiera *900comprendido hasta los pagarés. En muchas jurisdicciones la responsabilidad, aun por daños, se ha hecho más extensiva que como era en la ley común. Sin embargo, las práctivas de los diferentes Estados po tienen aplicación en Puerto Eico donde el principio de la sucesión universal, algo modificado en su forma, ha sido aceptado. La modificación tal vez es el beneficio de inventario, el derecho de deliberar y la acepta-ción de la herencia.
La apelante ha sugerido que la máxima citada es de apli-cación muy limitada en Puerto Eico y se extiende únicamente a derechos y obligaciones, así como el usufructo, la patria potestad y otros derechos que se extinguen necesariamente con la. persona.
El artículo 41 del Código de Enjuiciamiento Civil se dis-cute por las partes. Este fija una limitación al ejercicio de la acción, pero por lo demás no favorece a la apelada. Es como sigue:
“Art. 41. — Si una persona con derecho a ejercitar una acción muriese antes de terminar el período de prescripción requerido para deducir aquélla, y la causa de la acción subsistiere, los repre-sentantes de tal persona podrán ejercitar dicha acción después de la terminación de aquél período y dentro de un año de la defun-ción. Si una persona contra la cual puede ejercitarse una acción, muriese antes de la terminación del período de tiempo requerido para dar principio a la misma, podrá deducirse dicha acción contra sus representantes, después de la terminación de aquel período, y dentro de un año después del nombramiento judicial del albaeea ”o administrador testamentario."
En California aparecería que la responsabilidad de los demandados se limita a acciones que sobreviven, pero esa limitación, quizá intencionalmente, no se incluye en nuestro código, lo que es otro argumento más en favor de la apelante.
Aun cuando quedase duda de si alguna parte del Có-digo Penal de España quedó en vigor, sin embargo, prevale-ciendo el principio de la sucesión universal, ninguna acción contra un demandado se extinguiría a menos que lo indicara *901el código, y como liemos visto la máxima de la ley común no prevaleció en España. La tradición aquí es distinta.
Hemos resuelto que la aceptación de la herencia es una cuestión de defensa. Amy v. Aponte, et al., 29 D. P. R. 145.
Debe revocarse la sentencia apelada, desestimarse la ex-cepción previa y permitirse a los demandados formular sus alegaciones dentro del término de diez días.

Revocada la sentencia apelada y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.